COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Erik Santana Guanche v. The State of Texas

Appellate case number:    01-13-00851-CR

Trial court case number: 1869024

Trial court:              County Criminal Court at Law No. 7 of Harris County

       It is ordered that Appellant’s Motion for Reconsideration En Banc is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*


Date: March 17, 2015



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.